Citation Nr: 1750739	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability (excluding skin cancer), to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at an April 2016 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In an August 2016 decision, the Board denied entitlement to service connection for a skin disability.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 order, the Court granted an April 2017 Joint Motion for Partial Remand, vacating the portion of the August 2016 decision denying service connection for a skin disability.  The Court remanded the claim to the Board for further development consistent with the Court Order.

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension did not manifest in service or within one year of service and is unrelated to service to include herbicide agent exposure.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A.  

VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letters sent to the Veteran in September 2010 and March 2011.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports.  

The Board also finds that the RO substantially complied with the Board's remand instructions of August 2016 by obtaining VA records, allowing the Veteran the opportunity to submit private records, scheduling a hypertension examination for the Veteran, readjudicating the claim and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Service Connection

i.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309.

In the instant case, the Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, hypertension is not eligible for presumptive service connection.  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  Service connection for the Veteran's claimed disability as due to exposure to herbicides has been considered on a direct service connection basis.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii.  Analysis

The Veteran stated at the April 2016 hearing that his hypertension was caused by an incident at a motor pool when he feared for his life, and that he thought that his hypertension was related to exposure to Agent Orange.

For VA purposes, hypertension means that the diastolic blood pressure [the bottom number] is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure [the top number] is predominantly 160 mm or greater with a diastolic of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2016).  

An October 1965 enlistment examination documents a normal vascular system and heart.  Blood pressure was 136/76.  The Veteran denied any history of high or low blood pressure.  At the Veteran's July 1967 separation examination, physical examination revealed a normal vascular system and heart.  Blood pressure was 120/72 and the Veteran denied a history of high or low blood pressure.  Service treatment records to not indicate or otherwise support a finding of in-service hypertension.  The record does not contain medical records from the year after service and the evidence of record does not support a finding of hypertension manifesting within one year of separation from service.  Hypertension was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entity.  In essence, there is no evidence of onset or continuity.  38 C.F.R. § 3.303(b).

Upon VA examination in June 2003, the examiner noted the Veteran was diagnosed with hypertension a year prior.  This is consistent with evidence of record.  Treatment records from June 1997 list the Veteran's medication with no reference to blood pressure medication.  However, treatment notes from January 2003 record multiple blood pressure readings.  The Veteran was assessed with hypertension and it was suggested he may need additional medication.

In September 2016, a VA examiner reviewed the Veteran's file, including treatment records and statements from the Veteran.  The examiner opined the Veteran's hypertension was less likely than not incurred in or caused by service.  In support of this opinion, the examiner noted a 2012 report noted "epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence".   The examiner then explained that there are no conclusive studies that indicate an association with herbicide exposure and the development of hypertension.   The examiner also noted that hypertension had its onset on or about 2002.

In March 2017, the Veteran underwent a VA hypertension examination.  The examiner confirmed hypertension.  The examiner stated that "[a]ccording to the medical literature, the exact causes of high blood pressure (hypertension) are not known.  Therefore, the veteran's hypertension is less likely than not (less than 50 percent probability) incurred in or caused by service."

The Board has reviewed the medical and lay evidence in the Veteran's claim file and found no credible evidence that may serve as a nexus between service and his hypertension.  Indeed, none of the Veteran's private treatment records reference service in regard to, or otherwise link service to, hypertension.  The only evidence to support such a link is the Veteran's conclusory lay statements that his hypertension is related to his military service.  In the alternative, the record establishes that he did not have hypertension during service and there is no proof of the disease within one year of separation.  As noted by a VA examiner, the cause of hypertension is not known, thus ruling out an association to herbicide exposure.

In sum, the preponderance of the evidence indicates that the Veteran's hypertension was not incurred during service, did not develop within one year of separation from service and is not otherwise related to service, to include exposure to an herbicide agent.  The contemporaneous records establish that the vascular system and blood pressure were normal at separation, there were no manifestations of hypertension within one year of separation, and hypertension was first manifest many years after separation.  

In light of the above, entitlement to service connection for hypertension is not warranted. 


ORDER

Entitlement to service connection for hypertension is denied.



REMAND

In compliance with the Court's May 2017 Order, remand is required for further development of the Veteran's claim of entitlement to service connection for a skin disability.

The Court has required development in order to obtain outstanding VA treatment records, to include from "VA Blue Team" and Nurse Practitioner M.S., and relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records from "VA Blue Team" and Nurse Practitioner M.S. referenced in an April 2011 authorization and consent release form.

If the AOJ determines the requested records are already of record or do not exist, a memorandum to that effect should be added to the claim file.

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records or completes a release for such records; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

3.  In light of any additional evidence added to the record, the AOJ should determine if medical opinions or examinations are necessary pursuant to 38 U.S.C.A. § 5103A.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


